Status of Application
1.	Acknowledgment is made of the remarks and affidavit filed 04/15/2022. No claims are amended, canceled, or added in the filing, and claims 14-25 are pending and presented for the examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/15/2022 was filed after the mailing date of the Non-Final Office Action on 12/06/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the instant claim over the prior art applied in the previous office action. The remarks, in conjunction with the affidavit filed under 37 CFR 1.132, show that the aluminum oxide article taught by the previous applied prior art to Inaba et al would not exhibit each structural feature of the article of the instant claims. The affidavit persuasively shows by way of evidentiary examples that aluminum oxide materials produced according to the teachings of Inaba do not have a sea-island structure of non-crystalline and crystalline portions such that the A/X, B/X, and C/X quantitative limitations of the instant claims would be met. The TEM image analysis shows that these values differ in the article as prepared according to Inaba et al as compared to that instantly claimed. As such, the previously issued grounds of prior art rejection based on equivalency in method are shown to no longer be valid, and are withdrawn. 
Allowable Subject Matter
4.	Claims 14-25 are allowed.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed aluminum oxide article and method for producing an aluminum oxide article. Specifically, the prior art fails to teach an aluminum oxide article having a cross section as observed by TEM that includes a crystallized part having an identifiable lattice image, and a non-crystalline part having not identifiable lattice image, and wherein the article exhibits a “sea-island” structure as described in the instant specification, wherein there are isolated crystalline portions and continuous non-crystalline portions, there being a plurality of island, isolated portions that are uniformly distributed in the sea, continuous part, and wherein there are three sections of increasing depth from a surface of the article, and said three sections have A/X, B/X, and C/X values corresponding to the average particle size of said island parts in each of said three sections, and wherein each of said A/X, B/X, and C/X values is between 0.9 and 1.1. The prior art also does not teach or suggest a method wherein an alkylaluminate partial hydrolysate solution is used to prepare a dried product comprising an alkylaluminate partial hydrolysate, wherein said dried product is heated at 70 °C or greater to form an aluminum oxide article having a cross section as observed by TEM that includes a crystallized part having an identifiable lattice image, and a non-crystalline part having not identifiable lattice image, and wherein the article exhibits a “sea-island” structure as described in the instant specification, wherein there are isolated crystalline portions and continuous non-crystalline portions, there being a plurality of island, isolated portions that are uniformly distributed in the sea, continuous part, and wherein there are three sections of increasing depth from a surface of the article, and said three sections have A/X, B/X, and C/X values corresponding to the average particle size of said island parts in each of said three sections, and wherein each of said A/X, B/X, and C/X values is between 0.9 and 1.1.
The most relevant prior art references found are Inaba et al (JP 2016043298 A) and Jeurgens et al (Structure and morphology of aluminium-oxide films formed by thermal oxidation of aluminium). The difference from instant claims is that while Inaba et al teaches an aluminum oxide article in the form of an aluminum oxide film having an amorphous structure wherein incomplete crystallinity can be produced therein, indicating that amorphous structure would remain in conjunction with the crystallized portions, Inaba does not teach or suggest the A/X, B/X, and C/X properties of the instant claims, and applicant has shown by way of evidence that an aluminum oxide article produced according to Inaba would not have equivalent values for these properties as compared to the article of the instant claims. Jeurgens et al teaches a similar method of producing an amorphous/crystalline film through varied heat treatment parameters, but does not teach or suggest an aluminum oxide film having the structure and A/X, B/X, and C/X properties of the instant claims, and is not enabling to one of ordinary skill in the art to modify the inventive process so as to achieve these properties. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW10 June 2022